Citation Nr: 1640627	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-31 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center 
in North Florida/South Georgia


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical services provided at Flagler Hospital from May 25, 2011 to May 26, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active duty service from January 1966 to November 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 decision in which the North Florida/South Georgia VA Medical Center (VAMC) denied reimbursement of the Veteran's medical expenses incurred at Flagler Hospital from May 21, 2011 to May 26, 2011.

In May 2012, the Veteran filed a notice of disagreement (NOD) with respect to the denial of payment or reimbursement.  In July 2012, the VAMC notified the Veteran that records indicated "VA payment was approved," but did not specify which dates were approved.  An August 2012 VAMC letter notified the Veteran that an additional day of care was approved, and the remaining contested dates of service were from May 24, 2011 to May 26, 2011.  A statement of the case (SOC) was also issued in August 2012, which clarified that May 24, 2011 was the date the Veteran's emergency resolved, and May 25 and 26, 2011 were the only remaining dates for which VA payment or reimbursement was not approved.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action on the claim on appeal is warranted.

The Veteran seeks reimbursement or payment for unauthorized medical services provided at Flagler Hospital from May 25, 2011 to May 26, 2011.    

The following facts have already been established by the VAMC and are not in dispute:  The Veteran has a total disability, permanent in nature, resulting from service-connected asbestosis, effective since 2003.  In turn, he was eligible to receive reimbursement or payment for the customary and usual charges of emergency treatment he received from Flagler Hospital, beginning May 21, 2011 under the provisions of 38 U.S.C.A. § 1728.  VA has already paid for the medical services provided from May 21, 2011 through May 24, 2011 based on his admission to Flagler Hospital for aspiration pneumonia on an emergency basis and medical evidence documenting that the Veteran had stabilized and the emergency had resolved on May 24, 2011.    

Pertinent to this case, "emergency treatment" includes treatment rendered until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1)(C).

Unfortunately, the VAMC has not addressed the issue of whether a VA facility was capable of accepting transfer of the Veteran at the time he stabilized and could be transferred safely to a VA or other Federal facility on May 24, 2011.  Therefore, the VAMC must consider this element of the claim in the first instance.

However, prior to readjudicating the claim for reimbursement or payment, the AOJ must provide corrective VCAA notice to the Veteran (as outlined in the Remand directives below) because the notice provided to him in an August 2012 letter was incomplete and issued after the SOC.  

Also, to ensure that all due process requirements are met is complete, the AOJ should  give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (2015) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

In the letter, provide corrective notice explaining what information or evidence is necessary to substantiate the claim for reimbursement or payment of unauthorized medical expenses for private hospital care provided on May 25 and 26, 2011; and a description of what evidence is to be provided by the Veteran and what evidence VA will attempt to obtain for him.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for payment or reimbursement for unauthorized medical services provided at Flagler Hospital from May 25, 2011 to May 26, 2011, in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.  In this regard, the AOJ must consider whether a VA facility was capable of accepting transfer of the Veteran at the time he stabilized and could be transferred safely to a VA or other Federal facility on May 24, 2011.

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




